                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
CAPLOC, LLC,                                                           DOC #: _________________
                                                                       DATE FILED: __3/3/2020___
                                Plaintiff,

                -against-                                                     17 Civ. 5788 (AT)

RON McCORD, and FIRST MORTGAGE COMPANY,
LLC,
                                                                                   ORDER
                   Defendants.
FIRST MORTGAGE COMPANY, LLC,

                                Third-Party Plaintiff,

                -against-

ELI GLOBAL, LLC,

                        Third-Party Defendant.
ANALISA TORRES, District Judge:

      Trial has been set in this case for June 8, 2020. The joint pretrial order is due April 24,
2020. The joint pretrial order and related submissions are to be sent as follows:

        In accordance with Paragraph V.B of the Court’s Individual Practices in Civil Cases, the
parties shall submit a proposed joint pretrial order to the Court by PDF attachment to an e-mail
by April 24, 2020.

        In accordance with Paragraphs V.C and V.D of the Court’s Individual Practices, each
party shall file and serve along with the joint pretrial order all required pretrial filings, including
motions addressing any evidentiary issues or other matters that should be resolved in limine,
joint requests to charge, joint proposed verdict forms, and joint proposed voir dire questions

        In accordance with Paragraph V.C(v) of the Court’s Individual Practices, the parties shall
deliver to the Court by April 24, 2020, one copy of each documentary exhibit sought to be
admitted, pre-marked (i.e., labeled with exhibit stickers) and assembled sequentially in a
looseleaf binder or in separate manila folders labeled with the exhibit numbers and placed in a
suitable container for ready reference.

        In accordance with Paragraph V.F of the Court’s Individual Practices, by May 1, 2020,
the parties shall file, if necessary, any objections to another party’s requests to charge or
proposed voir dire questions, any opposition to any motion in limine, and any opposition to any
legal argument in a pretrial memorandum.
       Counsel for all parties shall appear for a final pretrial conference on June 3, 2020, at
12:20 p.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

        Trial shall commence at 9:00 a.m. on June 8, 2020. In accordance with Paragraph V.H
of the Court’s Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with a
break from 11:15 to 11:45 a.m. During the jury selection and jury deliberation phases, court will
be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.

       Prior to the final pretrial conference, counsel for both parties, along with the parties
themselves, shall meet in person for at least one hour to discuss settlement of this matter.

       SO ORDERED.

Dated: March 3, 2020
       New York, New York




                                                  2
